MEMORANDUM **
Davinder Paul, a citizen and native of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying a motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252(b) and review the denial of motions to reopen for an abuse of discretion. See Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 857 (9th Cir.2004). We deny the petition.
The BIA did not abuse its discretion in denying Paul’s motion to reopen for ineffective assistance of counsel as untimely and in refusing to apply equitable tolling to the time limit. See Iturribarria v. INS, 321 F.3d 889, 898 (9th Cir.2003) (time for filing a motion to reopen may be equitable tolled when petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.